Citation Nr: 0636132	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that granted service connection for PTSD and 
assigned an initial 30 percent evaluation, effective December 
28, 2001.  The veteran perfected a timely appeal of this 
determination to the Board.  

The veteran has raised the issue of entitlement to service 
connection for a heart disorder as secondary to service-
connected PTSD.  This issue has not been properly developed 
or certified for appellate consideration.  This matter is 
referred to the RO for such further action as is deemed 
appropriate.  


FINDING OF FACT

Service connected PTSD is currently shown to be productive of 
a disability picture that more nearly approximates that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships since the date of the claim.  


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code (DC) 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000.  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), which have been the 
subject of various holdings of Federal courts.  However, as 
the disposition herein reached is favorable to the veteran to 
the extent indicated, the need to discuss VA's efforts to 
comply with the VCAA and implementing regulations at this 
juncture is obviated.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating.  
While he was provided with notice of the type of evidence 
necessary to establish a higher disability rating, he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Based on 
the decision below, any question as to the appropriate 
effective date to be assigned is rendered moot.  Moreover, 
given the favorable outcome taken below as to the grant of an 
increased rating of 50 percent for PTSD, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Thus, any prejudice to the veteran in proceeding with 
his claim for an increased rating would be considered 
harmless error.  See Dingess/Hartman v. Nicholson, supra.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  

38 C.F.R. § 4.130, DC 9411

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals that interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 percent

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication. - 
0 percent.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

When there is question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

Analysis

Essentially, the veteran has claimed that his service-
connected PTSD disability warrants an initial rating in 
excess of 30 percent because his symptoms have had an adverse 
impact on his work and family relationships.  Based on a 
review of the medical record, the Board finds that the 
evidence reflects that the severity of the service-connected 
PTSD is more consistent with the criteria warranting a 50 
percent evaluation. 

The record reflects that the veteran served in the Republic 
of Vietnam, and that he participated and received hostile 
fire pay for combat operations there.  In a September 2002 
statement, the veteran's wife attested to the severity of the 
veteran's psychiatric symptoms following his return from 
active duty.  He sometimes became quiet and unsocial.  
Initially, he could not hold onto a job, but now worked two 
jobs until exhaustion.  She said that he practically passed 
out at night due to exhaustion.  He was often awake all night 
long, and when he did sleep it was not restful.  She recalled 
being struck in the middle of the night as he lashed out.  
The only emotion he expressed was anger, and this had caused 
ups and down in their marriage.  He did not have a close 
relationship with his children, and their social life was 
limited.  Her husband was uncomfortable in crowds and will 
not sit in a restaurant with his back to the room.  

Records from a vet center reflect that the veteran was seen 
on a bi-weekly basis beginning in April 2001.  When examined 
for VA purposes in April 2002, it was noted that he worked as 
firefighter.  There was no evidence of thought disorder, 
hallucinations, or delusions.  The veteran demonstrated fair 
insight and judgment regarding his symptoms which included 
flashbacks, nightmares, anxiety, irritability, and erratic 
sleep.  The diagnosis was PTSD and a GAF score of 60 was 
assigned.  

VA records dated from 2001 - 2003 reflect that the veteran 
was seen for individual therapy with a focus on treating poor 
interpersonal relationships due to easy irritability and 
anxiety secondary to PTSD.  A GAF score of 65 was assigned in 
February 2003.  

Subsequently dated VA records from 2004 through May 2006 are 
of record, and these documents reflect treatment for various 
conditions, but they do show that the veteran has continued 
to attend weekly PTSD group sessions throughout this period.  
His psychiatric symptoms over this period of time have 
included depression and anxiety, increased anger, nightmares, 
and poor sleep.  Various medications were prescribed and some 
improvement in symptoms was indicated.  

In a March 2005 statement by a nurse practitioner at the Vet 
Center in Worcester, Massachusetts, she reported that she had 
worked with the veteran since April 2001 on a weekly basis.  
Continuing PTSD symptoms included sleep disturbance, stress, 
and anxiety.  She noted that he had not worked since January 
2004 due to stress, anxiety, and irregular heart rhythm.  He 
was forced to retire from his job as a firefighter due to 
these problems.  She noted that he also continued to 
experience distrust of others, and he continued to have 
problems controlling his anger.  He continued to be an active 
participant in weekly PTSD group sessions.  

Upon VA examination in February 2006, the veteran was 
oriented times three.  He reported intense marital discord 
with his wife, who was confronting his behavior now that 
their children were out of the house.  The examiner stated 
that the veteran appeared to be of average intelligence.  His 
rate and flow of speech was shown to be within normal limits, 
although he spoke with a gruff tone.  His memory function for 
events was shown to e within normal limits.  His affect was 
shown to be that of a highly agitated individual who was 
subject to major mood variations, emotional liability, and he 
tended to see things in either or situations and could have 
outbursts of anger and irritability.  His motor activity was 
agitated.  His judgment was good.  There was no evidence of 
thought disorder, no disorganized thinking, and no 
hallucinations.  He continued to report major sleep 
disturbance, numbness, rage, and startle response.  There was 
social isolation and episodes of rage and rage attacks.  His 
GAF score was listed as 55.  His symptoms continued when seen 
in May 2006.  

In this case, the PTSD is now shown to be manifested by 
occupational and social impairment that more nearly reflects 
that of reduced reliability and productivity due to such 
symptoms as restricted affect, disturbances of motivation and 
mood, and difficulty in establishing effective work and 
social relationships.

As noted, the veteran's GAF scores have ranged from 60 in 
2002, 65 in 2003, and 55 in 2006.  The scores of 60 and below 
represent moderate symptoms of PTSD that were shown to be 
disabling in terms of occupational and social functioning.  
Moreover, the record reflects some marital discord and social 
isolation from others on the part of the veteran.  Also 
indicated are problems with anger, rage, and irritability.  

The Board recognizes that there is evidence of record which 
does not support a rating of 50 percent.  For example, the 
veteran's PTSD has not been shown to be manifested by 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment 
or abstract thinking.  Also, as  noted above, there is a GAF 
scores of 65 (representing mild symptoms) noted on VA 
examination in 2003.

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 50 percent rating under the new criteria.  38 C.F.R.   
§ 4.7.  

The Board has also considered whether a higher disability 
rating is warranted for the PTSD.  However, the recent VA 
examination has shown him to be oriented to time, place, and 
person, and that there was no evidence of gross impairment in 
thought processes or communication or grossly inappropriate 
behavior.

Given the veteran's ongoing medicinal and psychiatric 
treatment for his moderately severe PTSD, the Board finds 
that the service-connected disability picture more nearly 
approximates the criteria for the assignment of a 50 percent 
rating since the effective date of the grant of service 
connection on December 28, 2001.  Fenderson, supra.




ORDER

Entitlement to an initial rating of 50percent for PTSD is 
granted, subject to the regulations controlling the award of 
VA monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


